Case 2:20-cv-02726-CJC-MAA Document 33 Filed 08/03/20 Page 1 of 30 Page ID #:839



   1   Richard L. Charnley (State Bar No. 70430)
       Nicole W. Uhlmann (State Bar No. 200783)
   2   CHARNLEY RIAN LLP
       12121 Wilshire Blvd. Suite 600
   3   Los Angeles, CA 90025
       Telephone: 310.321.4300
   4   Facsimile: 310.893.0273
       Email:      rlc@charnleyrian.com
   5                 nwu@charnleyrian.com
   6   Attorneys for Plaintiffs Scott Hallock;
       WMTI Productions, Inc.; WMTI
   7   Productions North, Inc.; and The Next
       Season Company, Inc.
   8
                                  UNTITED STATES DISTRICT COURT
   9
                              CENTRAL DISTRICT OF CALIFORNIA
  10

  11   SCOTT HALLOCK, and individual,            Case No.: 2:20-cv-02726-CJC-MAA
       WMTI US, a corporation, WMTI              Hon. Cormac J. Carney
  12
       North, Inc., a corporation; TNSCI,
  13   Inc., a corporation; The Gifted Show,     PLAINTIFFS’ MEMORANDUM IN
       Inc., a corporation,                      OPPOSITION TO DEFENDANTS’
  14                                             MOTION TO DISMISS FIRST
                    Plaintiffs,                  AMENDED COMPLAINT
  15

  16         v.                                  Date: 9/14/2020
                                                 Time: 01:30 PM
  17   Kevin Healey, an individual,              Location: Courtroom 9B
       Propagate Content LLC, a Limited
  18   Liability Company, and Does 1
  19   through 50,
  20                Defendants.
  21

  22

  23

  24

  25

  26

  27

  28

       PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02726-CJC-MAA Document 33 Filed 08/03/20 Page 2 of 30 Page ID #:840



   1                               TABLE OF CONTENTS
   2   Page     Contents
   3      iii……USE NOTES
           1……MEMORANDUM
   4             INTRODUCTION
   5
           2……Plaintiffs’ Claims
           3……Defendants’ Motion to Dismiss and Anti-SLAPP Motion to Strike:
   6             Plaintiffs’ Approach to Opposition
            4…....ARGUMENT
   7             Plaintiffs’ Pleading Presents Plausible Claims
           5……CONCLUSION
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                               i.
       PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02726-CJC-MAA Document 33 Filed 08/03/20 Page 3 of 30 Page ID #:841



   1                                             TABLE OF AUTHORITIES
   2   Cases
          Altera Corp. v. Clear Logic, Inc., 424 F.3d 1079 (9th Cir. 2005) ..................................... 17, 18
   3      Apple Computer, Inc. v. Microsoft Corp., 35 F.3d 1435, 1446 (9th Cir. 1994)..................... 6, 7
          Barker v. Riverside County Office of Ed. (9th Cir. 2009) 584 F3d 821 ..................................... 8
   4      Bowers v. Baystate Techs. Inc. (Fed. Cir. 2003) 320 F.3d 1317 .............................................. 18
          David Zindel v. Fox Searchlight (2020)................................................................................. 5, 7
   5      Downing v. Abercrombie & Fitch, 265 F.3d 994 ..................................................................... 16
          Edwards v. Comstock Ins. 205 Cal. App. 3d 1164 (1988) ....................................................... 21
   6      L.A. Printex Indus., Inc. v Aeropostale, Inc. 676 F.3d 841, 848 (9th Cir. 2012) ....................... 6
          Metcalf v. Boscho 294 F.3d 1069 (9th Cir. 2002) ....................................................................... 6
   7      Nat'l Car Rental Sys., Inc. v. Computer Assocs. Int'l (8th Cir. 1993) 991 F.2d 426 ................. 18
          Navellier v. Sletten (2002) 29 Cal.4th 82 ................................................................................... 4
   8      ProCD, Inc. v. Zeidenberg, 86 F.3d 1447 (7th Cir.1996) ....................................................... 18
          Shaw v. Lindheim (9th Cir. 1990) 919 F.2d 1353 ....................................................................... 7
   9      Summit Mach. Tool Mfg. Corp. v. Victor CNC Sys., Inc., 7 F.3d 1434, (9th Cir. 1993) ......... 17
          Three Boys Music Corp. v. Bolton (9th Cir. 2000) 212 F.3d 477 .............................................. 7
  10
       Statutes
  11      17 U.S.C. 101 et. seq. ("Copyright Act") ................................................. 2, 5, 16, 17, 18, 21, 25
  12   Other Authorities
          3 William F. Patry, Patry on Copyright, Section 9:86.50 (2020) .............................................. 6
  13      4 Nimmer on Copyright (2009) Section 13.03 at 13:67....................................................... 5, 18
          Braden v. Wal-Mart Stores, Inc. (8th Cir. 2009) 588 F3d 585 .................................................. 8
  14      Ninth Circuit Rule 36-3.............................................................................................................. 5
  15   Rules
          Cal Civ. Code 1638 .................................................................................................................. 19
  16      Cal. Civ. Code § 1636 (West 2020) ......................................................................................... 19
          Cal. Civ. Code 1641 ................................................................................................................. 19
  17      Cal. Evid. Code § 622 .............................................................................................................. 20
          F.R.C.P. Rule 12(b)(6) ..................................................................................... iii., 1, 4, 8, 16, 24
  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                                          ii.
       PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02726-CJC-MAA Document 33 Filed 08/03/20 Page 4 of 30 Page ID #:842



   1                                                       USE NOTE
   2                               Defendants’ Have Failed to Adhere to Court Orders
   3            On July 2, 2020, Defendants filed an application for order to file consolidated
   4   brief and exhibits in support of their (1) F.R.C.P. Rule 12(b)(6) motion to dismiss
   5   Plaintiffs’ Copyright Infringement Claims and (2) an anti-SLAPP motion to strike
   6   Plaintiffs’ state law claims. (Doc.#23).1 The Court granted Defendants’ application on
   7   July 6, 2020, stating, in pertinent part, as follows:
   8               1.       Defendants may file a consolidated brief, not to exceed 40
   9               pages, in support of their separate motions (1) to dismiss
  10               Plaintiffs’ copyright claims and (2) strike Plaintiffs’ state law
  11               claims pursuant to California’s anti-SLAPP statute (emphasis
  12               added).
  13               2.       Defendants may file a single set of exhibits in support of their
  14               separate motions.
  15                     This Order does not affect Plaintiffs’ ability to file a consolidated
  16               or separate opposition brief(s), or Defendants’ ability to file a
  17               consolidated or separate reply brief(s). (Doc.#26).
  18            Notably, Defendants’ application for a single memorandum was limited to
  19   Plaintiffs’ federal Copyright Infringement Claim, and this Court’s order specifically
  20   limited Defendants’ consolidated briefing to a motion to dismiss Plaintiffs’ Copyright
  21   Claims (i.e., First Claim) and a motion to strike Plaintiffs’ state law claims.. What
  22   this Court did not grant Defendants was an unfettered right to also move to dismiss
  23   Plaintiffs’ state law claims. Yet, Defendants’’ MTD clearly seeks a dismissal of the
  24   state law claims under Rule 12(b)(6). Even though Defendants received the relief
  25   they requested, they have violated the clear ruling of the Court by filing motions that

  26

  27   1
         Defendants application stated, in pertinent part, that: “Defendants file this short application asking the Court for
       leave to file a single, consolidated brief not to exceed 50 pages in support of Defendants' upcoming separate motions
  28   to dismiss Plaintiffs' copyright claims pursuant to Federal Rule of Civil Procedure 12(b )( 6) and strike Plaintiffs' state
       law claims pursuant to California's anti-SLAPP statute, California Code of Civil Procedure § 25.16.” (Doc.#23).
                                                                  iii.
       PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02726-CJC-MAA Document 33 Filed 08/03/20 Page 5 of 30 Page ID #:843



   1   were not permitted by the Court’s order.
   2           Accordingly, this Court should not consider Defendants’ MTD as impacting
   3   Plaintiffs’ state law claims at all.
   4           On their side, the Court did expressly permit Plaintiffs to file separate
   5   opposition briefs to Defendants’ consolidated brief, and Plaintiffs have done this. Out
   6   of respect for the Court and an abundance of caution, in their opposition to the MTD,
   7   Plaintiffs will demonstrate why the state law claims are plausible and not subject to
   8   dismissal.2
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27
       2
         Defendants’ actual “Motion” was filed under separate cover (Doc.#28). Notably most of the grounds mentioned in
  28   the “Motion” are not covered in Defendants’ supporting memorandum (Doc.#31). Plaintiffs’ opposition thus
       addresses only grounds properly addressed in Defendants’ supporting memorandum.
                                                              iv.
       PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02726-CJC-MAA Document 33 Filed 08/03/20 Page 6 of 30 Page ID #:844



   1                                               MEMORANDUM
   2                                               INTRODUCTION
   3           Plaintiffs are the production companies and copyright holders of a hidden
   4   camera television series Scare Tactics. Unlike other audiovisual works, a hidden
   5   camera series such as Scare Tactics must deliver a high level of “reality” during
   6   filming in order to effectively surprise the “mark.” Hence, in creating a series such as
   7   Scare Tactics, the “set up” of each episode must flow logically from “real world”
   8   experiences, settings and interactions or there will be nothing to “reveal” and the effort
   9   will fail.
  10           While it may be inviting to argue in a Motion to Dismiss pursuant to FRCP Rule
  11   12(b)(6) 3 that Scare Tactics uses “commonplace elements” and perhaps “scenes a
  12   faire,” this argument misses the point. In a reality show such as Scare Tactics (as
  13   opposed to more voyeuristic reality shows such as Survivor and The Bachelor), it is
  14   imperative to “set up the mark” by establishing a “believable reality” for the mark
  15   through a creative choice and sequencing of setting, time of day, pace, dialogue,
  16   action and characters, including their interaction, which, when combined and
  17   presented to the “mark” during filming, constitute the totality of Plaintiffs’
  18   protected concrete expression. In fact, the ability of the creators of Scare Tactics to
  19   create “believable reality” by choosing specific sequencing and unique casting was a
  20   major factor in the success of the series. In short, the “test” is not whether the viewer
  21   believes, but whether, and why, the mark “believes” even though some elements may
  22   be “commonplace” and flow logically from “every-day experiences.” Setting up
  23   “believable reality” for the mark was managed creatively on an episode by episode
  24   basis in Scare Tactics, and it this “believable blend of elements” that was taken from
  25   the Plaintiffs by Defendants --- all of which would be better reviewed by a trier of fact
  26   through a lens shaped by discovery and expert testimony.
  27

  28   3
        “F.R.C.P. Rules” and “F.R.C.P. Rule 12(b)(6)” will be referred to herein as “Rules”, “Rule”, “Rule 12(b)(6)
       Motion” or simply “MTD”.
                                                                1.
       PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02726-CJC-MAA Document 33 Filed 08/03/20 Page 7 of 30 Page ID #:845



   1                                                  Plaintiffs’ Claims
   2            From 1996 to 2011, Scott Hallock (“Hallock”) and Kevin Healey (“Healey”)
   3   worked as a team to create and produce Scare Tactics. In 2012 they executed a formal
   4   separation agreement (the “2012 Agreement”) (Doc. #20, ¶18 at 3:10-11, ¶88 at 27:6-
   5   8; Doc.#31-4, ¶2 at p. 2, Exh. 1). In 2016, they executed another agreement settling a
   6   dispute over the 2012 Agreement (the “2016 Agreement”). (Doc. #20, ¶ 27 at 5:16-
   7   17;). In the 2016 Agreement, Healey gave to Hallock all of Healey’s interest in the
   8   companies that produced and owned Scare Tactics and any and all interest he had to
   9   any and all “Scare Tactics intellectual property” (the “IP”) (Doc. #20, ¶¶ 27, 28, 29).
  10   Healey then joined forces with Propagate Content, LLC (“Propagate”), only to produce
  11   a Scare Tactics reboot named Prank Encounters (Doc. #20, ¶34). There is no doubt
  12   that seven of the eight episodes from Prank Encounters’ first season lift elements
  13   directly from, and are substantially similar to, corresponding Scare Tactics episodes.4
  14            Plaintiffs have filed a claim for infringement of their copyrights – (the
  15   “Copyright Claim” or “First Claim”).5 In bringing this claim, Plaintiffs understand
  16   and freely admit that they do not “own” “stories” or “ideas.” Rather, Plaintiffs rightly
  17   and specifically allege that the “choices made in how to tell the Scare Tactics’ stories”
  18   constitute “concrete expression” protected by the Copyright Act. Although
  19   Defendants may have “added” some elements to the mix (i.e., a second mark, an
  20   intertwined story, and more screen time), there is no question that Defendants’ works
  21   were designed to be substantially similar to Plaintiffs’ and clearly reached that mark.6
  22   This was admitted on national late-night TV by the star of Prank Encounters and is
  23
       4
         There is authority (discussed infra) suggesting that a comparison of an infringing work is best done by viewing the
  24   original and the copy in “final form” (in this case, video v. video), and to this end, Plaintiffs supplied matching
       videos as exhibits to the Complaint. Yet after review of the Complaint, Defendants demanded that Plaintiffs specify
  25   the “articulable similarities” between Plaintiffs’ episodes and Defendants’. Plaintiffs complied, attaching seven
       written schedules that “articulate” the similarities in detail (attached hereto and incorporated herein by this reference
  26   as Exhibit B). For purposes of the concurrently filed “anti-SLAPP” motion, Plaintiffs have submitted a declaration by
       Plaintiff Scott Hallock, who has a 20+ year history in the “hidden camera” field and qualifies as an expert The
  27   declaration is limited to opposing the anti-SLAPP motion.
       5
         Defendants do not challenge Plaintiffs’’ ownership of the Copyrights in question.
  28   6
         The general public and critics alike voiced their respective opinions as to Prank Encounters’ substantial similarity
       to Scare Tactics. (Doc.#20, ¶¶53 and 54).
                                                                  2.
       PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02726-CJC-MAA Document 33 Filed 08/03/20 Page 8 of 30 Page ID #:846



   1   also detailed in the Schedules that compare Plaintiffs’ creative choices with
   2   Defendants’ on an episode-by-episode basis (Doc.#20, pp. 18-21).
   3             Plaintiffs also filed three “state law claims” (the “State Claims” and the
   4   “Second, Third and Fourth Claim(s)”). The Second and Third Claims deal with
   5   violation of Plaintiffs’ rights under the 2016 Agreement arising from unauthorized and
   6   wholesale use by Defendants of Scare Tactics intellectual property (the “IP”) In
   7   support of these two claims, Plaintiffs allege that the “unauthorized use” of the IP is
   8   not limited to copyrighted materials but, by the language of the 2016 Agreement,
   9   includes use of “unprotected elements” such as underlying Scare Tactic stories,
  10   format, and the like, all of which Healey ceded to Hallock and the Scare Tactics
  11   production companies via the 2016 Agreement (Doc. #20, ¶¶ 28, 29 at 5:20-6:15).
  12   Plaintiffs allege that Propagate knew that Healey no longer maintained rights in Scare
  13   Tactics but nonetheless assisted Hallock to reboot of Scare Tactics under the name
  14   “Prank Encounter.” In other words, Hallock and Propagate took from the Plaintiffs
  15   exactly what Healey ceded to them when he walked away from Scare Tactics in 2016
  16   ” (Doc. #20, ¶¶ 30, 31 and 45).
  17             Plaintiffs’ Fourth Claim is based on Healey’s breach of the 2012 Agreement for
  18   failure to “share proceeds” with Hallock that were generated from production of
  19   content that the duo had worked on prior to separation. Here, Plaintiffs seek payment
  20   from Healey of roughly half of the money he made from “use” of the content but do
  21   not claim that the use was unauthorized.
  22              Defendants’ Motion to Dismiss and Anti-SLAPP Motion to Strike:
  23                                Plaintiffs’ Approach to Opposition
  24             Defendants filed a “40-page combined memorandum” that presents a Gordian
  25   Knot of legal issues by intertwining of the various burdens of proof applicable to a
  26   MTD the Copyright Claim, a MTD the State Claims, and an Anti-SLAPP motion to
  27   strike.
  28             Under Rule 12(b)(6), Defendants, not the Plaintiffs, have the burden of proof.
                                                      3.
       PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02726-CJC-MAA Document 33 Filed 08/03/20 Page 9 of 30 Page ID #:847



   1   To defeat a Rule12(b)(6) Motion, Plaintiffs need only demonstrate a “plausible claim.”
   2          For dismissal of the Copyright Claim, the “extrinsic filtration test” may
   3   arguably be test for plausibility. Yet there is no authority applying the “extrinsic
   4   filtration test” to a MTD a breach of a contract claim based on Defendants usurping the
   5   very same package of IP rights that was ceded to Plaintiffs in 2016.
   6          In similar fashion, Defendants’ Anti-SLAPP motion to strike is gauged by
   7   standards differing entirely from a MTD, especially when considering a plaintiff’s
   8   “second prong” burden to show a probability of prevailing on their claim. Navellier v.
   9   Sletten (2002) 29 Cal.4th 82, 88, 94. As with a MTD, there is nothing in the Anti-
  10   SLAPP authorities to suggest that the “extrinsic filtration test” defines Plaintiffs’
  11   burden on either the Copyright or State Claims.
  12          Perhaps even most disturbing, instead of clarifying these problems for the
  13   Court, Defendants wait to the final page of their memorandum (most of which focuses
  14   on the “extrinsic filtration test”) to simply claim “for the reasons explained above” (in
  15   pages 38 through 47 of their memorandum), “Plaintiffs cannot establish a reasonable
  16   probability of success.” (Doc.#31, p.49). Thus, essentially, Defendants tell the Court
  17   and Plaintiffs, “you go figure it out.”
  18          Left with little direction, Plaintiffs have no choice but to unscramble
  19   Defendants’ argument. Plaintiffs thus file this memorandum in opposition to
  20   Defendants MTD and will file a separate memorandum (supported by evidence) in
  21   opposition to Defendants’ Anti-SLAPP motion. Plaintiffs contend that, should the
  22   Court deny the MTD12(b)(6), the Anti-SLAPP motion would become moot and would
  23   not merit a ruling.
  24

  25                                         ARGUMENT
  26                         Plaintiffs’ Pleading Presents Plausible Claims
  27          In attacking the Copyright Claim, Defendants follow a tactic recently rejected
  28

                                                    4.
       PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02726-CJC-MAA Document 33 Filed 08/03/20 Page 10 of 30 Page ID #:848



    1   by the 9th Circuit in its Memorandum on David Zindel v. Fox Searchlight (2020).7
    2   They conveniently abstract the elements they actually copied from Scare Tactics
    3   episodes to “high level ideas” and then mislabel them as “commonplace” and
    4   “unprotectable.” Defendants also claim that episodes of Prank Encounters are perhaps
    5   “independently created” because they are “longer” than the Scare Tactics episodes and
    6   introduce a second “mark” with a differing/intertwined story. In doing this,
    7   Defendants ignore the adage: Infringement is not a function of how much the infringer
    8   has added but rather a function how much the infringer has taken. 8 Clearly,
    9   Defendants hope to obtain a dismissal through the “extrinsic filtration test” at the
   10   pleading level without the benefit of discovery and expert testimony. Their hope is
   11   misplaced.
   12           Defendants have also missed the mark on Plaintiffs’ State Claims. Attacking the
   13   State Claims based on the 2016 Agreement and the 2012 Agreement, Defendants first
   14   argue that the claims are completely preempted by the Copyright Act. Defendants
   15   argue further that the claims based on the 2016 Agreement are not plausible because: 1
   16   -- there was no “copying of protectable expression) (i.e. recycling the “anti-similarity
   17   filtration argument”); 2 – copying and rebooting Scare Tactics was somehow
   18   permitted by the 2016 Agreement (this is absurd); and, 3 --- Plaintiffs’ allegations of
   19   damage are not supported by alleging actual facts showing a deprivation of Plaintiff’s
   20   ability to exploit Scare Tactics. (Doc.#31, p.42:3-43:5). Finally, Defendants contend
   21   that the Fourth Claim (based on the 2012 Agreement) is not supported by proper
   22   allegations and, of course, that Healey has no duty to account to Hallock for copying
   23   content that was specially addressed in the 2012 Agreement. (Doc.#31, p.44:10-47:5).
   24
        7
          The Memorandum is attached hereto as Exhibit A. It is an unpublished decision that is being pursuant to Ninth
   25   Circuit Rule 36-3.
        8
          [D]efendant will not be immunized from liability by reason of the addition in his work of different characters or
   26   additional and varied incidents, nor generally by reason of his work proving more attractive or saleable than the
        plaintiff’s. 4 Nimmer on Copyright (2009) Section 13.03 at 13:67. Indeed, it is not uncommon to expand on a
   27   shorter version of a story: the full-length feature The Birds from Alfred Hitchcock was based on a short story by
        Daphne du Maurier; the full-length feature The Snows of Kilimanjaro from Henry King and Casey Robinson was
   28   based on Hemingway’s story of the same name; the full-length feature The Beast from 20,000 Fathoms was based on
        a short story by Ray Bradbury.
                                                                5.
        PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02726-CJC-MAA Document 33 Filed 08/03/20 Page 11 of 30 Page ID #:849



    1          The Copyright Claim is Plausible --- Commencing on page 15 of their
    2   Memorandum, Defendants unsuccessfully argue that Prank Encounters is not
    3   “substantially similar” to Scare Tactics and therefore is not an unauthorized derivative
    4   work (i.e., a reboot). Doing so, Defendants cry out for application of the “extrinsic
    5   filtration test” at the pleading stage --- asking this Court to find, as a matter of law,
    6   that there is “no set of facts” to support the plausibility of Plaintiffs’ claims. But, as
    7   the Ninth Circuit has warned, “[s]ummary judgment is ‘not highly favored’ on
    8   questions of substantial similarity.” (L.A. Printex Indus., Inc. v Aeropostale, Inc. 676
    9   F.3d 841, 848 (9th Cir. 2012)). Metcalf v. Boscho 294 F.3d 1069 (9th Cir. 2002). This
   10   being true, it follows logically that this Court must be extremely careful before finding
   11   a lack of similarity on at the pleading level.
   12          The true inquiry at this stage of the proceedings is not, as Defendants would
   13   have the Court believe, based on peeling back a copyrighted work layer-by-layer until
   14   such point as every element of any work can be called an “unprotected generalization.”
   15   Rather, dismissal at this stage is warranted only where the Court can conclude “as a
   16   matter of law” that the “similarities between the two works are only in
   17   uncopyrightable material or are de minimis. 3 William F. Patry, Patry on Copyright,
   18   Section 9:86.50 (2020). Defendants cannot come close to this mark.
   19          As a whole, Defendants’ approach in seeking dismissal is flawed because it fails
   20   in its entirety to address fundamentals truths of all “original storytelling”: it is not the
   21   “story” or “idea” but rather the choice of “how to tell the story” that becomes the
   22   “concrete expression” protected by copyright; it is not the “elements themselves” but
   23   rather the choice of “how to arrange the elements” that becomes the “concrete
   24   expression” protected by copyright; and, is it not “specific elements,” but rather the
   25   artist’s “selection and emphasis” of those elements that becomes the “concrete
   26   expression” protected by copyright. Metcalf, supra (citing Apple Computer, Inc. v.
   27   Microsoft Corp., 35 F.3d 1435, 1446 (9th Cir. 1994). It is these elements -- choice,
   28   selection and arrangement -- that cannot be truly evaluated by a court on its own at the

                                                     6.
        PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02726-CJC-MAA Document 33 Filed 08/03/20 Page 12 of 30 Page ID #:850



    1   “extrinsic level.” Instead, the evaluation requires the benefit of discovery and expert
    2   analysis, which is the standard in the Ninth Circuit. See Shaw v. Lindheim (9th Cir.
    3   1990) 919 F.2d 1353, 1357 (expert’s analysis of plot similarities sharing “common
    4   sequence of sequence and rhythm” precluded summary judgment); Three Boys Music
    5   Corp. v. Bolton (9th Cir. 2000) 212 F.3d 477, 485 (extrinsic test often requires expert
    6   testimony); Apple Computer, Inc., v. Microsoft Corp. (9th Cir. 1994) 345 F.3d 1435,
    7   1442 (expert testimony assists in evaluation of “extrinsic prong”).
    8           Perhaps the best discussion of the problem with application of “slice and dice”
    9   and filtration test for extrinsic similarity at the pleading level was recently provided by
   10   the 9th Circuit in the Zindel memorandum: where there is a question of “qualitative
   11   importance of similarities”, [e]ven if the copied portion is a relatively small in
   12   proportion to the entire work … the finder of fact may properly find substantial
   13   similarity”. Zindel v. Fox Searchlight Pictures, Inc. (18-56087, Memorandum, ord.
   14   not pub. 6/22/20) (Exhibit A hereto).
   15         Allegations of Substantial Similarity of Concrete Expression --- Plaintiffs
   16   allege that Defendants’ episodes are substantially similar to Plaintiffs’ episodes,
   17   copying protectable expression in specific, parallel episodes of Scare Tactics.
   18   (Doc.#20, ¶39,41-45). Plaintiffs allege that they created novel plots in realistic
   19   settings that needed to be compressed into a 4-5-minute timeframe, which once again
   20   was part of the creative process (Doc.#20, ¶48). Although Defendants pound over and
   21   again on Plaintiffs’ completely appropriate admissions that the ”underlying stories” are
   22   not “protectable” per se, this is a ploy to deflect the real claim that Defendants engaged
   23   in wholesale use of protectable elements in a virtually identical manner (Doc.#20,
   24   ¶¶39, 41-45, 48). Specially, after freely admitting that the stories cannot be protected,
   25   Plaintiffs allege that each of the Defendants’ targeted 7 episodes uses the same plot,
   26   characters, sequencing, setting (even the time of day) and same “scary mechanism,”
   27   and, in one of these episodes, Defendants even use the “series host” as a “surprise
   28   guest” at the “party,” which is featured in corresponding Scare Tactics and Prank
                                                     7.
        PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02726-CJC-MAA Document 33 Filed 08/03/20 Page 13 of 30 Page ID #:851



    1   Encounters episodes (Doc.#20, ¶44; ¶44 at p. 15:28-16:3; See Sched. V). 9
    2           Then, unlike many motion picture copyright claims that ask for comparison of a
    3   written work (i.e., script) to a released product (i.e., a film), Plaintiffs again properly
    4   assert that the “best way” to determine Defendants’ infringement of protectable
    5   elements, is to view and compare the videos themselves (Doc.#20, ¶¶42, 48, Exhibits
    6   5,8, 14,17,20, 25, 28). This is because the action incorporated into Plaintiffs’ work
    7   was based loosely on an underlying set of “story points” or “beats” that were rehearsed
    8   with the actors before filming and eventually edited to final form (another creative
    9   selection process), but obviously NOT rehearsed with the “mark” (in other words, the
   10   beat sheets attached as exhibits do not show the final product). Yet, in order to
   11   demonstrate the level of Defendants’ misappropriation of Plaintiffs’ protected
   12   expression, Plaintiffs provided a further layer of analysis in the form of detailed
   13   “schedules” that were incorporated into the FAC (the “Schedules”) (Doc.#20, ¶44,
   14   Schedules attached to FAC and hereto as Exhibit B).
   15           Each of the Schedules follows a specific format that flows from the parallel
   16   episodes, addressing both Plaintiffs’ and Defendants’ episodes. Each Schedule then
   17   proceeds to a “similarity analysis.” These analyses must be “presumed true” unless
   18   they are so far afield from the finished product seen on television or streamed on
   19   Netflix as to be simply misplaced. Likewise, any reasonable inferences must be drawn
   20   in Plaintiffs’ favor in determining whether Plaintiffs’ pleading states a valid copyright
   21   claim. Braden v. Wal-Mart Stores, Inc. (8th Cir. 2009) 588 F3d 585, 595—“Twombly
   22   and Iqbal did not change this fundamental tenet of Rule 12(b)(6) practice”. Barker v.
   23   Riverside County Office of Ed. (9th Cir. 2009) 584 F3d 821, 824.
   24           Although they clearly could have done so, Defendants apparently chose NOT to
   25   compare and contrast Plaintiffs’ Scare Tactics final product and written analyses in
   26   Defendants’ “anti-similarity argument.” Instead, Defendants chose to gin up their own
   27

   28   9
          In other words, even though Westside Story or Titanic may be based on the ageless tale of Romeo and Juliet it does
        not follow that the protectable elements of Westside Story or Titanic are fair game for the plagiarist.
                                                                 8.
        PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02726-CJC-MAA Document 33 Filed 08/03/20 Page 14 of 30 Page ID #:852



    1   self-serving summaries of Prank Encounters and Scare Tactics and then argue that a
    2   comparison of these self-serving summaries shows no “copying of protected
    3   expression.” (Doc.#31, pp.18-38).10
    4            Indeed, by using their own summaries as a basis for demonstrating that they did
    5   not copy Plaintiffs’ protected expression, Defendants doomed their motion to failure
    6   because they are literally asking this Court to come to findings of facts --- to conclude,
    7   on one hand, that somehow that Plaintiffs’ final aired product and Plaintiffs’
    8   summaries, comparisons and allegations of “copied protectable elements” are
    9   “inaccurate” or “de minimums” while, on the other hand, concluding that Defendants’
   10   summaries and comparisons are “true.” This is a call the Court simply cannot make at
   11   this time.
   12            Moreover, Defendants’ summaries are so ridden with errors that they are worth
   13   little, and the number of critical misstatements and omissions in Defendants’
   14   summaries and comparisons demonstrates that Defendants are overstepping and that
   15   the entirety of Plaintiffs’ copyright claim is “plausible.”
   16            Recalling that the question is whether Defendants copied “protected expression”
   17   and not how much Defendants may have “added” to their infringing episodes,
   18   Plaintiffs provide the following examples of Defendants’ overreaching and how
   19   Defendants’ actually support, rather than undermine, Plaintiffs’ choices in telling their
   20   stories and thus their allegations of copyright infringement:
   21            Defendants’ Memorandum, Page 17, Lines 21-23 – Defendants assert that
   22   “on Scare Tactics, the mark is not required to perform elaborate jobs; they are largely
   23   passive observers who are scared.” This assertion is wrong. In Scare Tactics, a
   24   choice was made to lure marks into the prank with the promise of a part time job, just
   25   as in Prank Encounters. Moreover, there is no doubt that the “jobs,” deliberately
   26

   27   10
           It is unclear whether Defendants’ ever reviewed the underlying videos and base their “anti-similarity analysis” on
        review of the final products or on some other material as is suggested by the many errors presented by Defendants’
   28   “anti-similarity analysis.” (“[T]he ‘ultimate test of infringement[is] the film as broadcast rather than the underlying
        scripts.”) (alteration added)); 4-13 Nimmer on Copyright § 13.03[B][1][b].
                                                                   9.
        PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02726-CJC-MAA Document 33 Filed 08/03/20 Page 15 of 30 Page ID #:853



    1   chosen by the creators of Scare Tactics, are virtually identical to the Prank
    2   Encounters’ jobs --- in Road Kill and in End of the Road, the marks are accident
    3   investigators; in Dangerous Obsession and Face Fears, the marks are caregivers; in
    4   Satan’s Baby and Urgent Scare¸ the marks are both urgent care clinic receptionists; in
    5   Camp Kill and Camp Scarecrow, the marks are camp counselors; in Phantom Power
    6   and Storage War of the Worlds, each mark is an electrician’s assistant; in The Mummy
    7   and Fright at the Museum, each mark is an assistant helping with artifacts; in Send in
    8   the Clowns and It’s My Party and Split Party, each mark is a catering/party planning
    9   assistant (Compare Doc.#20, Schedules I-VII with Doc.#31, pp.18-38).11
   10            Defendants’ Memoradum, Page 21, Lines 9-10 – Defendants summarize that
   11   in, Camp Kill, the other characters are the owners” - This is intentionally misleading.
   12   In Camp Kill, as well as in Camp Fear, these characters were chosen to act as
   13   “counselors” for the purpose of interviewing “new counselors,” which explains why
   14   they are “interviewing” new counselors. This is verified in the Camp Kill write up/beat
   15   sheet (Doc.#20, Exh.12, 13).
   16            Defendants’ Memorandum, Page 21, Line 14 – Defendants assert “Further,
   17   “Camp Kill” takes place in one cabin.” Thus, Defendants actually highlight the
   18   importance of the choice of a “setting” in this episode. But Defendants have
   19   mischaracterized. The scenes in Camp Kill were chosen for dramatic effect to take
   20   place in two different cabins and also outside in the woods, where one of the
   21   counselors is attacked --- this in order to require communications via radio and thus
   22   build tension (i.e., people in the main cabin “wondering” what is going on elsewhere
   23   and “waiting” to be attacked). Defendants used Plaintiffs’ choice here (Doc.#20,
   24   Schedule VI).12
   25

   26   11
           Notably, part of the “selection” of the “marks” is reviewing background to be sure that a “mark” does not have
        familiarity with the “job” in question, i.e. an electrician’s assistant would not have electrical experience or the gag
   27   might be blown by the mark.
        12
           This is a classic example of “choices in storytelling,” namely “the monster in your head is worse than the monster
   28   actually see”. Although unnecessary to include in a “pleading,” such examples provide exactly the type of analysis
        that an expert would provide the Court if this case moves past the pleading stage.
                                                                  10.
        PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02726-CJC-MAA Document 33 Filed 08/03/20 Page 16 of 30 Page ID #:854



    1          Defendants’ Memorandum -- re “Face Fears”, commencing on Page 21 --
    2   In Plaintiffs’ description of the Scare Tactics’ video of “Dangerous Obsession”,
    3   Plaintiffs note a dramatic choice to “signal a problem” by having “the husband” give
    4   the victim a “creepy kiss on the forehead”, but in Defendants’ description of “Face
    5   Fears,” they conveniently fail to admit copying of the exact same dramatic choice “a
    6   creepy lingering kiss on the victim’s head” (instead calling it “odd behavior”)
    7   (Doc.#31, P.22:7).
    8          Defendants’ Memorandum, Page 21, lines 20-22 – Defendants claim that
    9   their episode Face Fears concerns a plastic surgeon and a woman (supposedly his
   10   wife) who is incapacitated “due to surgery.” But in the video of Defendants’ story, a
   11   “severe accident” is revealed as the “reason” for home care. This is another
   12   mischaracterization designed to direct attention from Plaintiffs’ dramatic choices in
   13   telling the story which are exactly the same. In Dangerous Obsession, Plaintiffs chose
   14   to have the “victim” at home, in bed and also incapacitated “due to a serious accident
   15   incidental to the husband’s stalking.” What Defendants omit in their version is the
   16   “similarity,” which is the “doctor” telling the mark that his victim has had a serious
   17   accident to explain why the victim needs “long-term care” and hence a back-up
   18   caretaker. (Doc.#31, p.21:20-22:1).
   19          Defendants’ Memorandum, Page 22, line 20 – Defendants summarize their
   20   episode, saying “Dr. Ritter threatens to sedate Dallas and Nick,” but again, Defendants
   21   conveniently do not tell this Court “how” the threat was made. (Doc.#31, 22:20). In
   22   both Defendants’ work and Plaintiffs’ work, the “threat” comes at the same basic plot
   23   point --- when the “doctor” threatens both marks by showing the marks a loaded
   24   syringe. The choice of a “loaded syringe” is a creative one, attributable to the
   25   Plaintiffs. Clearly, the choice to use a syringe at this point (instead of a gun or a knife)
   26   may indeed signal to the marks that they, too, may be incapacitated and held against
   27   their will (whether this is true or not cannot be determined at the pleading stage).
   28          Defendants’ Memorandum, Page 23, Lines 7-9 – Defendants also claim that
                                                    11.
        PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02726-CJC-MAA Document 33 Filed 08/03/20 Page 17 of 30 Page ID #:855



    1   Plaintiffs’ Dangerous Obsession concerns a stalker who chains his obsession to a bed,
    2   while Defendants’ Face Fears involves a deranged doctor who kidnaps a woman and
    3   reconstructs her face to replace his wife….” (Doc.#31, p23:7-9). Yet in context,
    4   Defendants’ choice of labels is a distinction without a difference --- Defendants’
    5   version copies Plaintiffs’ character choice but merely changes his title. Both men are
    6   deranged. Both have taken an innocent stranger hostage. Both are keeping her sedated
    7   in their home. Both lie to the new caretaker about their true motivations.
    8            Defendants’ Memorandum, Page 23, Footnote 17--- Defendants once again
    9   change the landscape. As the “husband” leaves in Dangerous Obsession, Plaintiffs
   10   chose to have him tell the mark that he will return “probably in 45 minutes.” In
   11   storytelling, this is an important creative choice because it starts the clock ticking and
   12   sets a sense of urgency to the ensuing action. In describing their own episode, Face
   13   Fears, Defendants omitted the “doctor’s” almost identical statement, “I will return
   14   very soon,” which also “starts the clock” exactly at the same point as in Plaintiffs’
   15   exposition. Whether choosing “when” to start the clock is an element of protected
   16   expression is not something to determine at the pleading stage.13
   17            Defendants’ Memorandum, Page 28, Lines 3-4 – Defendants claim that Scare
   18   Tactics’ episode Satan’s Baby commences with a woman (Morgan) alluding to being
   19   made pregnant by Satan,” but this Episode has no such statement. (Doc.#31, p.28:3-
   20   4). Defendants properly observe that the mark in Plaintiffs’ episode is hired as an
   21   urgent care receptionist but improperly claim that the mark in Defendants’ episode is
   22   hired as a “hospital receptionist.” (Doc.#31, p.28-4-5). The Defendants improperly
   23   claim that both episodes take place in a “medical facility.” (Doc.#31, p.29:14). But
   24   Plaintiffs’ chose a “urgent care center at night”, which is the same as Defendants’
   25   episode (in this episode Matarazzo actually introduces the setting as “in an urgent care
   26
        13
   27      Defendants’ Motion at page 25, line 17 - It appears there was a mistake with the exhibits. The clip involving Pedro
        and Helder was not supposed to be submitted. The clip we’re saying was infringed is the second one they describe
   28   (line 25) with Allen and Lee Ann.

                                                                 12.
        PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02726-CJC-MAA Document 33 Filed 08/03/20 Page 18 of 30 Page ID #:856



    1   facility,” we see the sign “urgent care,” and we see his “RV control room” pull behind
    2   a building marked “Urgent Care”). (Doc.#31, p.28:5; FAC, Doc.#20, Sched. IV).
    3   Plaintiffs’ purposeful use of an urgent care center at night clearly paved the way for
    4   the pregnant woman to enter a “private facility” and give birth without causing undue
    5   suspicion (as would be the case in a hospital). Also, there is no way that a “new
    6   receptionist” would ever be asked to participate in a “delivery” at a bona fide medical
    7   facility or “hospital.” Here, Defendants go out of their way to avoid using the term
    8   “Urgent Care clinic” when describing Jaeda’s duties (“hospital receptionist”) and the
    9   setting of the prank (“medical facility”) - even though the episode is called “Urgent
   10   Scare” and the exterior of the building is clearly labeled “Urgent Care.” That is
   11   because they know using an “out of the way” Urgent Care Clinic was an important
   12   creative choice by Plaintiffs for the purposes of the story. The setting of a lonely
   13   Urgent Care Clinic at night as opposed to a hospital or a generic “medical facility” was
   14   important to the reality of the story. An Urgent Care Clinic could be expected to have a
   15   lot of the same diagnostic equipment of a hospital while not being nearly as busy -
   16   especially late at night. This also explains the lack of other staff around and does not
   17   give the mark anyone else to reach out to for help.
   18         Defendants’ Memorandum, Page 31, Lines 6-8 – In the “summary” of
   19   Plaintiffs’ Phantom Power Defendants claim that Plaintiffs made a creative choice to
   20   feature a “homeowner building robots.” (Doc.#31, p.31:6-8). Defendants then
   21   contrast this “choice” with their choice of a “secret government project keeping aliens
   22   alive using human life.” Id. Here, Defendants again misrepresent Plaintiffs’ selection
   23   and organization of elements in how to “tell the story.” In the Scare Tactics episode,
   24   the character “Sven” is not displayed as a “homeowner building robots” (Doc.#31,p.
   25   31:6-7), but rather as a “crazed ex-military scientist” who accuses the mark of being “a
   26   spy here to steal my tech.”(Doc.#20, ¶44.”g.” “ii”, Sched.II). Defendants’ version
   27   copies Plaintiffs’ choice. Also, in summarizing Phantom Power, Defendants say that
   28   Plaintiffs’ summary “grossly mischaracterizes” in its description of the victim.
                                                    13.
        PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02726-CJC-MAA Document 33 Filed 08/03/20 Page 19 of 30 Page ID #:857



    1   (Doc.#31, p.31:24). Doing so, Defendants once again call upon the Court to determine
    2   in the context of a motion to dismiss whether Plaintiffs’ summary or Defendants’
    3   summary is correct for purposes of filtering for the “protected elements” that
    4   Defendants copied. Here, for example, Defendants refer to Plaintiffs’ victim as an
    5   “unknown man” while in truth Plaintiffs chose to depict a victim dressed “the
    6   ruminants (sic) of a soldier’s uniform.” (Doc.#31, p.31:25). Either way, the victim is
    7   not truly identified, and in both cases the victim will die if electricity is shut down.
    8   (See Doc.#20, Sched. II).
    9          Defendants’ Memorandum, Page, 31, Line 26 – In the summary of their
   10   Storage War, Defendants assert that the victim is not a robot, is not attached to
   11   electrodes, and is not electrocuted. (Doc.#31, p. 31, p.31:26-32:1). But again, in
   12   Plaintiffs’ copied episode, it was never claimed directly that the victim was a robot. In
   13   Plaintiffs’ original episode, just as in Defendants’ copy: the victim is depicted as a
   14   soldier being held against his will; the victim is attached to a machine that is controlled
   15   in turn by electricity; and the electricity is keeping the victim alive. (See Doc.#20,
   16   Sched. II). Whether the selection and arrangement of these choices constitutes
   17   protected expression cannot be challenged at the pleading stage.
   18          Defendants’ Memorandum Page 32, Line 9 – Clearly to downplay their
   19   copying of Plaintiffs’ work, Defendants summarize Phantom Power as taking place in
   20   one room of a small home while Defendants’ piece takes place in various rooms of an
   21   abandoned storage facility. (Doc.#31, p.32:9-10). Yet, Plaintiffs specifically alleged
   22   that the storage facility setting for Phantom Power was “remote ... in the middle of
   23   nowhere.” (See Doc.#20, Sched. II). Missing in Defendants’ summary of Plaintiffs’
   24   work is any discussion of the time of day, the exterior lighting, the interior lighting, the
   25   “one large room,” in which the action takes place or the concept of loneliness. (See
   26   Doc.#20, Sched. II). Defendants fail to talk about the “confusion” and “mystery”
   27   created by Plaintiffs’ setting. (See Doc.#20, Sched. II). Whether the choice to have
   28   the action take place in a remote storage facility is a “protected element” is, once
                                                     14.
        PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02726-CJC-MAA Document 33 Filed 08/03/20 Page 20 of 30 Page ID #:858



    1   again, not for determination at the pleading stage --- i.e., a remote location heightens
    2   the fear of the mark, no place to run, no place to hide, nobody to call --- a creative
    3   choice. 14
    4            Defendants’ Memorandum, Page 34, Lines 12-14 --- In Defendants’ summary
    5   of Split Party,” they claim that the host, who has a split personality, serves poisoned
    6   cupcakes due to a dark desire to harm Gaten Matarazzo, with whom he is obsessed.”
    7   (Doc.#31, p.34:12-14). But none of these traits are clearly laid out the body of
    8   Defendants’ episode --- i.e., it is never clear whether the “host” has a split personality
    9   or is just crazy; likewise, with the “host’s” desire to kill Gaten Matarazzo. In similar
   10   fashion, Defendants’ summarize Plaintiffs’ Send in the Clowns, by claiming that the
   11   “host” is obsessed with clowns and sets up a party specifically to kidnap clowns for his
   12   entertainment (the “reason” for hosting the party is never explained in the Plaintiffs’
   13   video either). (Doc. #31, p.34:21). In the context of these misdirections, Defendants
   14   conveniently overlook a collection of creative choices (daytime, a party, fancy house,
   15   trappings of wealth, poisoned desert, hired party/catering help, a creepy-dad who is
   16   demanding host who talks about a “daughter who does not exist” who appears at the
   17   end of both episodes dressed in a young girl’s clothes). (Doc. #20, Sched. V). In
   18   addition, both episodes feature the host of the series (Tracy Morgan and Gaten
   19   Matarazzo) as participants in the festivities. Id.
   20            Defendants’ Memorandum, Page 37, lines 8-10 --- Defendants write:
   21   “Plaintiffs try to point to the use of a “creature” but again the creatures at issue are
   22   unprotectable elements and different: one is a werewolf, the other, Bigfoot.” (Doc.
   23   331, p.37:8-10). However, “Bigfoot” is never mentioned in Defendants’ episodeand
   24   “a werewolf” is never mentioned in Plaintiffs’ episode. (Doc.#20, Sched. III). There
   25   is mention in both pieces of a large hairy creature, but once again, Plaintiffs chose to
   26   leave the nature of the creature to the mark’s imagination, a choice clearly copied by
   27   Defendants (i.e. the “creature”, whatever it is, is a mystery and causes fear in the
   28
        14
             “In space no one can hear you scream,” Alien, 1979.
                                                     15.
        PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02726-CJC-MAA Document 33 Filed 08/03/20 Page 21 of 30 Page ID #:859



    1   mark). Id. Likewise, Defendants claim that the mark in Plaintiffs’ episode works for
    2   an “unidentified company.” (Doc.#31, p. 37:11-12). This is misdirection. In the
    3   opening dialogue of Plaintiffs’ episode (not referenced by Defendants), the mark is
    4   told, “Anytime there’s an accident with a department (i.e., government) vehicle, we
    5   have to go in and file a report. And because of government regulations Claudio has to
    6   video it.” (Doc.#20, Sched. III). Hence, there was a decision by Plaintiffs to place a
    7   “visible camera” in the scene that is actually recording the events. One way to
    8   accomplish this was to tell the mark that it was required by “regulations.” Amazingly,
    9   Defendants insert a “visible camera” into their episode for the purposes of filming the
   10   mark as well. 15
   11              In all, there is little doubt that this is a case with multiple episodes involving
   12   multiple instances of substantial similarity, which collectively and separately deserve
   13   to be evaluated in a different setting than this Motion to Dismiss because at this stage
   14   reasonable minds can, and apparently do, differ on whether substantial similarity
   15   exists.
   16              The State Claims Are Not Subject To a Rule 12(b)(6) Motion --- As
   17   discussed above, Defendants did not seek (or receive) any right to pursue a Motion to
   18   Dismiss Plaintiffs’ state law claims, thus waiving the right to bring such a
   19   motion. However, out of respect for the Court, Plaintiffs herein provide ample reasons
   20   why the Motion to Dismiss must be denied.
   21              Copyright Preemption Does Not Warrant Dismissal of State Claims ---
   22   Two conditions must be met for the Copyright Act to preempt a state law. Sybersound
   23   Records, Inc. v. UAV Corp., 517 F.3d 1137, 1150 (9th Cir. 2008)).
   24   “‘First, the content of the protected right must fall within the subject matter of
   25   copyright as described in 17 U.S.C. §§ 102 and 103. Second, the right asserted under
   26   state law must be equivalent to the exclusive rights contained in section 106 of the
   27   Copyright Act.’” Id. (quoting Downing v. Abercrombie & Fitch, 265 F.3d 994, 1003
   28
        15
             Of all the episodes in question, both Plaintiffs’ and Defendants’, a “visible” camera is used only in these two.
                                                                     16.
        PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02726-CJC-MAA Document 33 Filed 08/03/20 Page 22 of 30 Page ID #:860



    1   (9th Cir. 2001). In other words, “[i]f a state law claim includes an ‘extra element’ that
    2   makes the right asserted qualitatively different from those protected under the
    3   Copyright Act, the state law claim is not preempted by the Copyright Act.” Altera
    4   Corp. v. Clear Logic, Inc., 424 F.3d 1079, 1089 (9th Cir. 2005). The extra element in
    5   the state law must effectively change “the nature of the action so that it is qualitatively
    6   different from a copyright infringement claim.” Id. (citing Summit Mach. Tool Mfg.
    7   Corp. v. Victor CNC Sys., Inc., 7 F.3d 1434, 1440 (9th Cir. 1993) (quotations and edits
    8   omitted)).
    9          Defendants are wrong to assert that the first condition is satisfied because
   10   “[t]elevision episodes like the Scare Tactics episodes [ ] unquestionably fall within the
   11   ‘subject matter of copyright.’” (Doc.#31, 39:6-8). Defendants are also wrong to assert
   12   that the second condition is satisfied because “Plaintiffs’ claims do nothing more than
   13   seek to hold Defendants liable for alleged copyright infringement” (Doc.#31, 39:18-
   14   19) and that “Plaintiffs’ claims do not seek to protect rights qualitatively different from
   15   their rights protected by copyright.” (Doc.#31, 40:23-41:1).
   16          As with their “extrinsic filtration” claims, without any analysis whatsoever,
   17   Defendants erroneously conclude that Plaintiffs’ state law contract claims are
   18   preempted. This lack of analysis apparently led the Defendant to quote Professor
   19   Nimmer entirely out of context (apparently to imply, without basis, that every contract
   20   related in any way to a copyright is preempted. (Doc.#31, 40:4-9)). Contrary to
   21   Defendants’ assertions, Professor Nimmer repeatedly observes the opposite, to wit:
   22   “Although the preemption language of the Act is arguably broad enough to refer to
   23   breach of contract causes of action, because contract rights are founded on promises,
   24   they are not equivalent to copyright.” Nimmer § 1.01[B][1][a], p. 1-15, fn. 68.1
   25          “[A] breach of contract action ... is not predicated upon a right that is
   26          ‘equivalent to any of the exclusive rights within the general scope of
   27          copyright ....’ This for the reason that a contract right may not be
   28          claimed unless there exists an element in addition to the mere acts of
                                                    17.
        PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02726-CJC-MAA Document 33 Filed 08/03/20 Page 23 of 30 Page ID #:861



    1              reproduction, performance, distribution or display. That additional
    2              element is a promise (express or implied) upon the part of the
    3              defendant.”
    4   4 Nimmer on Copyright (2002) § 16.04[C], p. 16-25, fns. omitted.
    5              Indeed, “[m]ost courts have held that the Copyright Act does not preempt the
    6   enforcement of contractual rights.” Altera Corp. v. Clear Logic, Inc. (9th Cir. 2005)
    7   424 F.3d 1079 (citing Bowers v. Baystate Techs. Inc. (Fed. Cir. 2003) 320 F.3d 1317,
    8   1323-24; Nat'l Car Rental Sys., Inc. v. Computer Assocs. Int'l (8th Cir. 1993) 991 F.2d
    9   426, 431 (“National’s use of the licensed programs constitutes an extra element in
   10   addition to the copyright rights …”). This holds true for interference with contract as
   11   well. See Altera Corp., supra, Altera Corp. v. Clear Logic, Inc. , 424 F.3d 1079, 1089
   12   (9th Cir.2005) (The Ninth Circuit held that the Copyright Act did not preempt the
   13   plaintiff’s intentional interference claims based on the ‘sole use’ provision… included
   14   an ‘extra element’ not included within the Copyright Act’s protections.”); Bowers,
   15   supra, (citing ProCD, Inc. v. Zeidenberg, 86 F.3d 1447, 1455 (7th Cir.1996) (“contractual
   16   restraints” are an “additional element”).
   17              Plaintiff Has Alleged the Elements Required for Contractual Breach of
   18   Covenant of Good Faith and Fair Dealing --- The conduct supporting Plaintiffs’
   19   second state-law claim for breach of the covenant of good faith and fair dealing is
   20   grounded in breach of the 2016 Agreement. [1] Here, Plaintiffs have alleged: (1)
   21   Healey’s failure to transfer all tangible, physical assets of Scare Tactics to Plaintiffs
   22   (Doc.#20, ¶¶29-31 at 6:16-23); (2) Healey’s failure to transfer all intangible assets of
   23   Scare Tactics to Plaintiffs; and (3) Healey’s failure to honor the express language of
   24   the 2016 Agreement to pursue “other” scary, paranormal-themed or hidden camera
   25   shows (i.e. not to knock off, copy or reboot Scare Tactics or its related IP).
   26              The 2016 Settlement Agreement Expressly Forbids Defendants from
   27   Producing “Prank Encounters” --- Defendants erroneously claim that the 2016
   28
        [1]
              The 2016 Agreement is fully integrated CITE PARAGRAPH 17)
                                                             18.
        PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02726-CJC-MAA Document 33 Filed 08/03/20 Page 24 of 30 Page ID #:862



    1   Agreement “explicitly permitted Healey to develop and exploit Prank Encounters.”
    2   (Doc.#31, 42:11-12). Such a reading defies logic. Certainly, Hallock would not
    3   bargain for Defendants’ explicit authorization to knockoff, copy, or reboot Scare
    4   Tactics.
    5           In California, the language of a contract must be so interpreted as to give effect
    6   to the mutual intention of the parties as it existed at the time of contracting, so far as
    7   the same is ascertainable and lawful. Cal. Civ. Code § 1636 (West 2020). [2] An
    8   interpretation such as that sponsored by the Defendants cannot lead to an absurd
    9   conclusion. Cal Civ. Code 1638. Moreover, when the contract is in writing, the
   10   intention of the parties is to be ascertained from the whole of the writing, thus giving
   11   effect to every part of it. Cal.Civ.Code 1638, Cal. Civ. Code 1641.
   12              When read in its entirety, the 2016 Settlement Agreement is a total and
   13   complete walkaway by Healey, thus giving Plaintiffs full and unfettered to exploitation
   14   of Scare Tactics and related IP in all forms whatsoever. There can be no argument
   15   about this:
   16           First, the parties to the 2016 Settlement Agreement clearly recite that the
   17   “primary creative and intellectual property at issue ... is the Scare Tactics television
   18   series and any and all intellectual property of any nature or kind whatsoever related to
   19   Scare Tactics, including but not limited to all ancillary rights, all remake rights, and
   20   any and all exploitation rights pertinent thereto” (here the parties combine all of these
   21   rights into the short form SCARE TACTICS and use that form throughout the
   22   remainder of the 2016 Agreement) (Doc. #31-2, p.103)
   23           Second, the parties recite that in “in entering into” the 2016 Settlement
   24   Agreement, it was their express “wish … to settle all claims, counterclaims and issues
   25   … and all past, present and future issues concerning SCARE TACTICS.” (Doc. #20,
   26   Exh. 1, ¶ “F”, p. 1) (emphasis added). These recitals are conclusively presumed to be
   27

   28     As specified in paragraph 18 of the 2016 Agreement, California law governs the agreement, including California
        [2]

        laws of contractual interpretation. (Doc.#20, Exhibit 1; Doc.#31-2,p.110).
                                                               19.
        PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02726-CJC-MAA Document 33 Filed 08/03/20 Page 25 of 30 Page ID #:863



    1   true between the parties. Cal. Evid. Code § 622.
    2          Third, the 2016 Settlement Agreement states specially that Healey is ceding all
    3   of his direct and indirect rights and interest of any kind in and to SCARE
    4   TACTICS (the defined term), including, but not limited to, copyrights, trademarks,
    5   brands, trade names, and other intellectual property of any kind or nature whatsoever
    6   … and any and all direct rights to use or exploit such copyrights, trademarks,
    7   brands, trade names and other intellectual property of any kind or nature
    8   whatsoever relating to SCARE TACTICS.” (Doc. #31-2, pp.104-105).
    9          Fourth, Healey, “for the sake of certainty,” went even further and agreed that the
   10   SCARE TACTICS and the IP RIGHTS franchise included, without limitation, the
   11   [entire] television series, previously developed movie concepts, and all forms of
   12   ancillary and derivative exploitation relating thereto --- (Doc. #31-2, p.103).
   13   (emphasis added).
   14          Fifth … only AFTER the binding Recitals, the multiple ceding by Healey of all
   15   rights in SCARE TACTICS and the IP, and agreeing to the “for sake of certainty” did
   16   the parties agree that Healey’s total "walk away” from SCARE TACTICS and ALL IP,
   17   does not prohibit Healey from pursuing “other scary, paranormal-themed or hidden
   18   camera shows.” Id.
   19          But even though the 2016 Settlement Agreement clearly divests Healey from
   20   the use or exploitation of the entire Scare Tactics television series and “any and all
   21   intellectual property of any nature or kind whatsoever related to Scare Tactics,
   22   including but not limited to all ancillary rights, all remake rights, and any and all
   23   exploitation rights pertinent thereto,” Defendants nonetheless twist the clear language
   24   of the 2016 Agreement to claim that the clause “other scary, paranormal-themed or
   25   hidden camera shows” actually permits Healey to steal back all of the transferred
   26   rights by simply remaking or copying specific Scare Tactics episodes, rebooting the
   27   entire series and/or exploiting the IP apparently in any manner he chooses as long as
   28   he gives the knockoff a different name: “Prank Encounters.” This, of course, is the
                                                    20.
        PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02726-CJC-MAA Document 33 Filed 08/03/20 Page 26 of 30 Page ID #:864



    1   foundation of Plaintiffs’ bad faith breach of contract claim --- literally taking back,
    2   without permission, all of the very benefits transferred as the heart of the 2016
    3   Settlement Agreement.
    4          Making this argument, what Defendants really want is for the Court to re-write
    5   the 2016 Settlement Agreement to eliminate the conjunction “or” and in its place insert
    6   the conjunction “and.” Defendants want this unauthorized re-write to state that
    7   Healey’s transfer of all rights whatsoever “does not prevent Healey from pursuing
    8   other scary, paranormal-themed and hidden camera shows”. This re-write, if adopted
    9   would eliminate any effect of the words “other” and “or” to effectively read that the
   10   2016 Settlement Agreement “does not prevent Healey from pursuing [other] scary,
   11   paranormal-themed and hidden camera shows.” Of course, this approach has
   12   historically been rejected by the California courts. See Edwards v. Comstock Ins. 205
   13   Cal. App. 3d 1164, 1167 (1988).
   14         Defendants’ argument not only leads to an absurd result, but also expressly
   15   ignores the parties’ conclusively presumed intent to resolve “all past, present and
   16   future issues” concerning SCARE TACTICS, the IP, including matters that may not
   17   fall within protection of the Copyright Act, such as “the franchise” (“protected
   18   expression” under a copyright analysis) (Doc. #31-2, p.104-105). Clearly, no reading
   19   of the 2016 Settlement Agreement possibly supports this position.
   20         Admittedly, the 2016 Settlement Agreement does permit Healey to pursue
   21   “‘other’ “scary, paranormal-themed or hidden camera shows” but not SCARE
   22   TACTICS or the IP (Doc.#31-2, p. 105) (emphasis added), a view supported by the
   23   definition of “other” in the Oxford English Dictionary -- “denoting a person or thing
   24   that is different or distinct from one already mentioned or known about [, i.e., Scare
   25   Tactics].”
   26         While the 2016 Settlement Agreement does not have the effect of a non-
   27   competition clause, the language accepted by Healey seeks a balance by ensuring that
   28   Plaintiffs’ rights were left intact while Healey was advised, essentially, “Do whatever
                                                    21.
        PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02726-CJC-MAA Document 33 Filed 08/03/20 Page 27 of 30 Page ID #:865



    1   you want, just don’t do Scare Tactics.”
    2          The Other Elements of Contractual Bad Faith Breach Are Properly
    3   Alleged --- As their only remaining argument `Defendants also argue that “Plaintiffs
    4   do not actually allege any facts showing a deprivation of Plaintiffs’ ability to exploit
    5   Scare Tactics,” and hence “no breach” (Doc.#31, 43:4-5). Yet, in demonstrating that
    6   the acts complained of interfere with Plaintiffs’ reaping the benefits of the 2016
    7   Settlement Agreement, Plaintiffs are not limited to showing a deprivation of Plaintiffs’
    8   ability to exploit Scare Tactics. Plaintiffs assert that Defendants’ acts have “destroyed
    9   the Copyright Holder Plaintiffs’ ability to realize the full extent of returns on their
   10   significant financial investment [of $40,000,000.00].” (Doc.#20, ¶ 46, at 16:16-
   11   22). Plaintiffs allege that the Defendants deprived Plaintiffs of all of the benefits
   12   conveyed, including use of copyrights as wall as “unprotected elements,” including
   13   format and exploitation of the Franchise (Doc.#20, ¶¶ 76-77) “other rights to exploit
   14   the franchise”). Plaintiffs further assert that Defendants’ acts have caused confusion
   15   with the public at large (Doc.#20, ¶50, at 18:4-6), diluting its pecuniary and non-
   16   pecuniary strength, and that Prank Encounters leveraged the popularity of Scare
   17   Tactics to Scare Tactics’ detriment. (Doc.#20, ¶ 51, at 18:7-15). Plaintiffs also allege
   18   that they have sustained consequential and special damages in an amount to be proven
   19   at trial (Doc. #20, ¶ 80, 25:27-28). As such, Defendants have failed to meet their
   20   burden to establish that Plaintiffs’ second claim for breach of covenant of good faith
   21   and fair dealing fails submit any facts to support a plausible claim.
   22          Plaintiffs Have Alleged the Elements Required to Establish a Plausible
   23   Claim For Interference With the 2016 Agreement --- Although not specifically
   24   attacked by Defendants (who attack the Second and Third Claims with identical
   25   argument) Plaintiffs have clearly stated a plausible claim of interference with contract.
   26   Here, Defendants’ only attacks are “Copyright preemption”, “Healey’s permission to
   27   knockoff and reboot the very assets he ceded to Plaintiffs via the 2016 Agreement” and
   28   a “lack of specificity” in alleging damages. Yet as with their attack on the Second

                                                    22.
        PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02726-CJC-MAA Document 33 Filed 08/03/20 Page 28 of 30 Page ID #:866



    1   Claim, Defendants’’ arguments again fall woefully short. In support of a plausible
    2   claim: (1) Plaintiffs have alleged the existence and of the 2016 Settlement Agreement
    3   (Doc.#20, ¶82, 26:6-10) (element 1); Plaintiffs have alleged (and attached actual
    4   proof) that Propagate’ s knowledge that Hallock was the sole owner of the rights to
    5   Scare Tactics (Doc.#20, ¶35 at 7:8-15; ¶37 at 7:23-25; ¶38 at 7:27-8:10; ¶83, 26:11-
    6   13) (element 2); (3) Plaintiffs have alleged that Propagate intentionally did acts that
    7   induced breach, such as “commenc[ing], supervis[ing] and complet[ing] production
    8   and delivery to the online streaming company Netflix of an allegedly “new” Scare
    9   Tactics television series []” (Doc.#20, ¶38 at 8:1-3; ¶39 at 8:6-10; ¶84 at 26:14-17); (4)
   10   Plaintiffs have alleged that Defendants, including Propagate, promoted to Netflix the
   11   creation of a “new” Scare Tactics that Propagate would fund and that former Scare
   12   Tactics creator, writer, director and producer, Kevin Healey, would create, albeit under
   13   a “new” name, Prank Encounters (Doc.#20, ¶84, 26:14-17); (5) Plaintiffs have alleged
   14   that Propagate caused and enabled Healey to breach the 2016 Agreement (i.e.
   15   facilitated the breach) (Doc.#20, ¶85 at 26:18-20); and, (6) Plaintiffs have
   16   demonstrated that they’ve suffered damages (Doc.#20, ¶86 at 26:21-25); (7) Plaintiffs
   17   have alleged a breach of the 2016 Agreement, “by supporting and funding Healey’s
   18   producing of Prank Encounters … Propagate knew that Healey would, thereby breach
   19   the covenant of good faith and fair dealing in the 2016 Agreement (Doc. #31-2, ¶¶ 78-
   20   79, p.33).
   21         Having the burden here, Defendants have again failed to meet it, seeming to
   22   base their entire position on the argument that Plaintiffs failed to allege an underlying
   23   breach. (Doc.#31, 43:2-3). However, as reference above, there is an allegation of
   24   breach.
   25         Hence, Defendants failed in their endeavor to establish that Plaintiffs’ third
   26   claim is implausible.
   27         Plaintiffs Have Alleged the Elements Required to Establish a Plausible
   28   Claim Against Healey For Breach of the 2012 Agreement --- Defendants attempt to
                                                    23.
        PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02726-CJC-MAA Document 33 Filed 08/03/20 Page 29 of 30 Page ID #:867



    1   satisfy their Rule 12(b)(6) burden to dismiss Plaintiffs’ Fourth Claim for Breach of
    2   Contract solely against plaintiff Healey by recycling the same arguments that failed
    3   against the Second and Fourth Claims. But clearly Plaintiffs have alleged facts in
    4   support of a plausible claim.
    5             Here, Plaintiffs allege that Hallock and Healey, through a production company
    6   named “The Gifted Show, Inc., (“Gifted”), produced a show on Animal Planet called
    7   Freak Encounters Plaintiffs further allege that via the 2012 Agreement, Hallock
    8   became the 100% owner of Gifted. Plaintiffs then allege that under the terms of the
    9   2012 Agreement, either Healey of Hallock was authorized to seek opportunities to, and
   10   could, exploit Freak Encounters subject to certain conditions (Doc.31-2, ¶90, p.35).
   11             Among other things, if Healey found an opportunity to develop, produce and
   12   exploit Freak Encounters, he was required to obtain Hallock’s approval. Id.
   13             Plaintiffs do not allege damages because Healey failed to advise Hallock or
   14   obtain Hallock’s approval when Healey produced a knockoff within the Prank
   15   Encounters series, nor do Plaintiffs allege that making the knockoff was necessarily
   16   prohibited or otherwise constituted a breach of the 2012 Agreement. And, contrary to
   17   Defendants’ misunderstanding, Healey is NOT being sued for failure to obtain
   18   Hallock’s approval prior to producing a knockoff of a Freak Encounters werewolf
   19   episode, and, Healey is not being sued for copyright infringement.
   20             Instead, Healey is being sued because produced a copy of a Freak Encounters
   21   episode and he did not pay Hallock a “net fee” as mandated by the 2012 Agreement
   22   (generally 50% of all budgeted fees less a 5% off the top payment). (Doc.31-2, ¶96,
   23   p. 36).
   24             Hence, as with the Second and Third Claims, the Fourth Claim is not subject to
   25   copyright preemption (extra element), and it is not subject to the “extrinsic filtration
   26   analysis), but another/differing standard of review (if any) that would apply in the
   27   context of a Motion to Dismiss a non-copyright claim.
   28

                                                     24.
        PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 2:20-cv-02726-CJC-MAA Document 33 Filed 08/03/20 Page 30 of 30 Page ID #:868




     1                                         CONCLUSION
    2             Defendants' reliance on the extrinsic similarity filtration test is misplaced. First,
     3   there are a number of substantial protected elements in Scare Tactics that were lifted
    4    by Defendants and substantially copied into Prank Encounters. Second, it is clear that
     5   undertaking an extrinsic filtration test to seek out "protected v. unprotected elements"
     6   at this early stage of the proceedings is not the proper way to meet the challenge. It
     7   cannot be questioned that discovery and expert testimony are truly needed to give
     8   Plaintiffs their due process prior to dismissal.
     9            Defendants' reliance on the preemptive power of the Copyright Act is
    1O   inappropriate because each of the three "state claims" contains an extra element that
    11   overrides preemption.
    12            Finally, Defendants attempt to gain dismissal by suggesting that Plaintiffs' have
    13   not alleged needed elements with sufficient particularity is negated by Plaintiffs' actual
    14   pleading and, once again, is not within the pleading requirements applicable to such
    15   claims.
    16            Hence, the motion to dismiss must be denied in its entirety.
    17
    18   Dated:August 3, 2020

    19
   20                                               By~:ff--:~-:-:--1c=~-=-....;.___,;:~~~----
                                                                      amley
   21                                                  Nicole W.     lmann
                                                       Attorneys for Plaintiffs S ott a/lock;
   22                                                  WMTI Productions, 1nc.,        1
                                                       Productions North, Inc.; and The Next
   23                                                  Season Company, Inc.
   24
   25    4852-8616-0692,v.2
   26
   27
   28

                                                       25.
         PLAINTIFFS' OPPOSITION TO DEFENDANTS' MOTION TO DISMISS FIRST AMENDED COMPLAINT
